NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 7 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICK MUNOZ,                                     No.    19-17292

                Plaintiff-Appellant,            D.C. No.
                                                1:16-cv-01103-LJO-JLT
 v.

CALIFORNIA DEPARTMENT OF         MEMORANDUM*
CORRECTIONS AND
REHABILITATION; JANINA MEISSNER-
FRISK, D.O.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Lawrence J. O'Neill, District Judge, Presiding

                    Argued and Submitted November 18, 2020
                            San Francisco, California

Before: THOMAS, Chief Judge, and SCHROEDER and BERZON, Circuit
Judges.

      Plaintiff Rick Munoz appeals the district court’s grant of summary judgment

to the California Department of Corrections and Rehabilitation (“CDCR”) and Dr.

Meissner-Frisk, D.O. (collectively, “Defendants”), on his Americans with



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Disabilities Act (“ADA”) claim. We reverse and remand.

      1.     The district court erred when it applied an expressly superseded legal

standard to conclude that Munoz did not have a qualifying disability within the

meaning of the ADA. The relevant statutory provision defines a “disability” as “a

physical or mental impairment that substantially limits one or more major life

activities of [an] individual.” 42 U.S.C. § 12102(1)(A). In the ADA Amendments

Act of 2008 (“ADAAA”), Congress added rules of construction for courts to apply

in resolving questions of disability. These rules provide, inter alia, that the

“definition of disability . . . shall be construed in favor of broad coverage of

individuals under this chapter, to the maximum extent permitted by the terms of

this chapter,” id. § 12102(4)(A), and that an “impairment that substantially limits

one major life activity need not limit other major life activities in order to be

considered a disability,” id. § 12102(4)(C). Additionally, Congress specifically

“reject[ed] the standards enunciated by the Supreme Court in Toyota Motor

Manufacturing, Kentucky, Inc. v. Williams, 534 U.S. 184 (2002), that the terms

‘substantially’ and ‘major’ in the definition of disability under the ADA ‘need to

be interpreted strictly[.]’” Pub. L. No. 110–325, § 2(b)(4), 122 Stat. 3553, 3554

(2008); see Rohr v. Salt River Project Agric. Imp. & Power Dist., 555 F.3d 850,

853 (9th Cir. 2009).

      In concluding that Munoz was not disabled, the district court relied on


                                           2
Toyota Motor’s interpretation of “substantially” as meaning “considerable” or “to a

large degree.” Toyota Motor, 534 U.S. at 196. Applying that interpretation, the

district court held that Munoz had not provided sufficient evidence that he was

substantially limited in the major life activity of climbing. The court reasoned that

Munoz had only shown that he had difficulties climbing to an upper bunk, not that

he had trouble “climbing stairs or anything” else. The district court concluded that

“difficulty climbing to an upper bunk qualifies as an impairment, but it does not

qualify as a substantial limitation on [Munoz’s] major life activity of climbing.”

      The district court thus erred in relying on the superseded Toyota Motor

standard and ignoring the ADAAA’s liberal rules of construction. We remand for

the district court to apply the proper standard to the question of whether Munoz has

a qualifying disability. See Nunies v. HIE Holdings, Inc., 908 F.3d 428, 434–35

(9th Cir. 2018).

      2.     We decline Defendants’ invitation to affirm the grant of summary

judgment on grounds not reached by the district court. First, Defendants are not

entitled to summary judgment on the question of whether they discriminated

against Munoz “by reason of his disability.” Duvall v. Cnty. of Kitsap, 260 F.3d

1124, 1135 (9th Cir. 2001). Although Defendants are correct that claims of

“inadequate treatment for disability” are not cognizable under the ADA, Simmons

v. Navajo Cnty., 609 F.3d 1011, 1022 (9th Cir. 2010), overruled on other grounds


                                          3
by Castro v. Cnty. of L.A., 833 F.3d 1060 (9th Cir. 2016), Munoz does not argue he

was denied adequate treatment for his knee injuries, only that he was denied an

accommodation for his disability. “[D]isability accommodations under the [ADA] .

. . include basic necessities of life for disabled prisoners and parolees, such as . . .

accessible beds.” Armstrong v. Brown, 732 F.3d 955, 957 (9th Cir. 2013)

(emphasis added).

      Dr. Meissner-Frisk’s denial of a disability accommodation was not an

unreviewable medical determination simply because she invoked her medical

judgment in concluding Munoz was not disabled. Cf. Simmons, 609 F.3d at 1022

(citing Bryant v. Madigan, 84 F.3d 246, 249 (7th Cir. 1996) (“The ADA does not

create a remedy for medical malpractice.”)). The record shows that all disability

accommodations are verified by a doctor at Valley State Prison. To accept

Defendants’ position that the involvement of a doctor removes all prison

accommodations decisions from the ADA’s reach would undermine the Supreme

Court’s recognition that Title II of the ADA applies to prisons. See Penn. Dep’t of

Corr. v. Yeskey, 524 U.S. 206, 209–10 (1998). Defendants are therefore not

entitled to summary judgment on the issue of whether they discriminated against

Munoz by reason of his disability.

      3.     Defendants are likewise not entitled to summary judgment as to

whether they exhibited deliberate indifference. “When the plaintiff has alerted the


                                            4
public entity to his need for accommodation,” the public entity has a “well settled”

duty to “undertake a fact-specific investigation to determine what constitutes a

reasonable accommodation.” Duvall, 260 F.3d at 1139. This duty requires the

public entity “to gather sufficient information from the [disabled individual] and

qualified experts as needed to determine what accommodations are necessary.” Id.

(quoting Wong v. Regents of the Univ. of Cal., 192 F.3d 807, 818 (9th Cir. 1999))

(alteration in original).

       The evidence presented by Munoz creates a triable issue of fact as to

whether Dr. Meissner-Frisk conducted an adequate “fact-specific” inquiry into

Munoz’s disability. Id. Dr. Meissner-Frisk never examined Munoz’s knees before

rescinding his chrono, nor did she conduct a patient interview. She testified that a

medical doctor would want to conduct a physical exam before deciding whether to

grant or rescind a low-bunk chrono. She also testified that she relied on medical

records to make her decision, which were the same records that prior physicians

used to grant Munoz’s chrono. The medical records were filled with many

references to serious knee injuries, prior knee surgeries, and knee pain. The

medical records reflected X-rays that described Munoz’s knees as “normal,” yet

Dr. Meissner-Frisk and Munoz’s expert, Dr. Bruce Ellison, both opined that X-rays

were not certain to reveal the type of knee injuries of which Munoz complained.

Because the question whether Dr. Meissner-Frisk conducted an adequate inquiry


                                          5
turns on disputed material facts, Defendants are not entitled to summary judgment

as to that issue.

       REVERSED AND REMANDED.




                                        6